    Case 4:19-cv-02209-MWB-MA Document 9 Filed 07/07/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KYLE BRODERICK,                                 No. 4:19-CV-02209

           Petitioner,                          (Judge Brann)

     v.

WARDEN C. HOWARD,

          Respondent.

                                  ORDER

                                JULY 7, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §

          2241, Doc. 1, is DISMISSED; and

    2.    The Clerk of Court is directed to CLOSE this matter.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
